EXHIBIT 10.7

 

FORM OF VALUE DRIVER INCENTIVE AWARD AGREEMENT

 

This Value Driver Incentive Award Agreement (“Agreement”) entered into as of
[GRANT DATE] (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and you (“Grantee” or “you”) evidences and confirms
the following Value Driver Incentive Award (“VDI Award”) under the Fluor
Corporation Amended & Restated 2008 Executive Performance Incentive Plan (the
“Plan”).  Capitalized terms used in this Agreement and not defined herein have
the meaning set forth in the Plan.

 

Section 1.              AWARD SUBJECT TO PLAN

 

Your VDI Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.

 

Section 2.              MEASURE DEFINITIONS

 

Your VDI Award performance criteria are comprised of two measures: Annual
Earnings Per Share (“EPS”) and Annual Return on Assets Employed (“ROAE”) (the
“Performance Targets”) averaged over a three-year performance period beginning
on January 1, [GRANT YEAR] and ending on December 31, [TWO YEARS FOLLOWING GRANT
YEAR] (“Performance Period”). EPS represents the total earnings per share on the
Company’s stock. ROAE is calculated by dividing full year corporate net earnings
(excluding after-tax interest expense) by net assets employed. Net assets
employed is defined as total assets (excluding excess cash and current and
non-current marketable securities) minus current liabilities (excluding
non-recourse debt) and is calculated based on average net assets reported for
the previous five quarters.  Both EPS and ROAE may be subject to certain
adjustments approved by the Committee in connection with the grants.

 

Section 3.              PERFORMANCE TARGETS AND VALUE OF AWARD

 

Your VDI Award target amount is communicated in your [GRANT YEAR] LTI award
letter. This target amount will be expressed in units by dividing the target
amount by the closing price of the Company’s common stock ($[PRICE]), par value
$.01 per share (the “Shares”), on [GRANT DATE] (e.g., if your target award
amount is $100,000 and the Company’s Share price is $46.07 on the applicable
date, this target amount will be expressed as 2,171 units).

 

These units will be adjusted based on the Company’s performance for the
Performance Period against the established Performance Targets, which will be
based on two equally weighted measures.  50% of the VDI Award performance will
be based on average annual EPS and 50% of the VDI Award performance will be
based on average annual ROAE. For [GRANT YEAR], specific performance targets are
set forth on Exhibit A, which may be attached hereto or sent to you separately
at a later date. Specific performance targets for [FOLLOWING YEAR] and [TWO
YEARS FROM GRANT DATE] will be set at the beginning of the respective year and
provided to you thereafter.

 

Once the units are adjusted for the Company’s performance, the number of units
will not change for this grant.

 

Section 4.              RETENTION PERIOD AND PAYOUT

 

The period commencing [GRANT DATE] and ending on March 6, [THREE YEARS FROM
GRANT YEAR] will be the “Retention Period”. Your VDI Award will vest in full on
March 6, [THREE YEARS FROM GRANT YEAR] (the “Vesting Date”), subject to the
continued employment requirements or other exceptions contained in Section 5
below.  Payment of the VDI Award will be made as soon as practicable after the
Vesting Date, if any, except as provided in Section 5.  The VDI Award will be
paid (i.e., settled) in Shares.  Subject to the provisions of Section 4 and
Section 5 hereof, upon the issuance to Grantee of Shares hereunder, Grantee will
also receive additional Shares equal to the amount of accrued dividends or
distributions paid or made by the Company on a quarterly basis, which dividends
or distributions will be deemed to be reinvested throughout the Performance
Period, based on the Shares awarded under this VDI Award and the performance
level earned during the Performance Period ; provided, that any fractional
Shares will be rounded up to the nearest whole share.

 

Grantee may not sell or otherwise transfer the Shares issued pursuant to this
award until three (3) years after the vesting of the underlying award
(“Post-Vesting Holding Period”).  During the Post-Vesting Holding Period,
Awardee will be able to vote the Shares and receive any dividends issued, if
any, and the Shares must remain with the Company designated broker until the
three (3) year period has run. Notwithstanding the foregoing, these restrictions
shall immediately lapse upon grantee’s death.

 

1

--------------------------------------------------------------------------------


 

Section 5.              CONTINUED EMPLOYMENT

 

Vesting of the VDI Award is conditioned upon you remaining in the employment of
the Company or its subsidiaries for the Retention Period or satisfying the
exceptions described in this Section 5.  You will forfeit your right to receive
the VDI Award if it has not become vested prior to your termination of
employment for any reason unless (i) your termination is on account of death
more than one year from the grant date, (ii) your Disability has occurred more
than one year from the grant date, (iii) your termination is in connection with
your retirement more than one year from the grant date (where retirement is
determined in accordance with applicable Company personnel policies), or
(iv) your termination is a Qualifying Termination that occurs within two years
after a Change in Control of the Company.

 

If your employment terminates during the Retention Period, but more than one
year from the grant date, as a result of retirement (provided you retire and
deliver a signed non-competition agreement in a form acceptable to the Company),
the VDI Award will continue to vest over the Retention Period and continue to
become payable in accordance with its terms on the Vesting Date as described in
Section 4, notwithstanding such termination.  Subject to the one year holding
period described in this paragraph, if your employment with the Company or its
subsidiaries is terminated on account of your death or your Disability, the VDI
Award will vest and continue to become payable in accordance with its terms on
the Vesting Date as described in section 4 (provided that such award has not
previously been forfeited pursuant to the provisions in this Agreement). In the
event that you incur a Qualifying Termination within two years after a Change in
Control of the Company, the VDI Award will immediately vest and be paid to you
at target performance levels as soon as practicable after such termination
(provided that such award has not previously been forfeited pursuant to the
provisions of this Agreement.)  However, under all circumstances other than your
Qualifying Termination that occurs within two years after a Change in Control,
any VDI Award held less than one year from the Grant Date will be forfeited
regardless of the reason for termination.  Nothing in the Plan or this Agreement
confers any right of continuing employment with the Company or its
subsidiaries.  Notwithstanding anything to the contrary herein, in the event
your employment is terminated for Cause (as defined herein), regardless of
whether you are retirement eligible, you will forfeit your right to receive any
unvested VDI Award, unless otherwise prohibited by law.

 

Notwithstanding the foregoing, if in the event of a Change in Control the
successor to the Company does not assume this VDI Award, the VDI Award will
immediately vest and will be paid at target performance levels as soon as
practicable following the Change of Control (provided that the VDI Award has not
previously been forfeited pursuant to the provisions of this Section 5).

 

For purposes of this Agreement, “Change in Control” and “Disability” mean,
respectively, a change in control or your disability determined in accordance
with the provisions of Code Section 409A, as set forth in Appendix B to  this
Agreement.

 

In connection with a Change in Control, the term “Qualifying Termination” means
your involuntary termination of employment by the Company without Cause or your
resignation for Good Reason.  For this purpose, “Cause” means your dishonesty,
fraud, willful misconduct, breach of fiduciary duty, conflict of interest,
commission of a felony, material failure or refusal to perform your job duties
in accordance with Company policies, a material violation of Company policy that
causes harm to the Company or its subsidiaries or other wrongful conduct of a
similar nature and degree; and “Good Reason” means a material diminution of your
compensation (including, without limitation, base compensation, annual bonus
opportunities, and/or equity incentive compensation opportunities), a material
diminution of your authority, duties or responsibilities, a material diminution
in the authority, duties or responsibilities of the supervisor to whom you are
required to report or a material diminution of the budget over which you retain
authority; provided, however, that no later than sixty (60) days after learning
of the action (or inaction) described herein as the basis for a termination of
employment for Good Reason, you must advise the Company in writing that the
action (or inaction) constitutes grounds for a termination of your employment
for Good Reason, in which event the Company will have thirty (30) days to
correct such action (or inaction) (the “Cure Period”) and if such action (or
inaction) is timely corrected within the Cure Period, then you will not be
entitled to terminate your employment for Good Reason as a result of such action
(or inaction). If such action or inaction is not timely corrected within the
Cure Period, then you will be entitled to terminate your employment for Good
Reason at any time within the one-hundred and twenty (120) day period following
expiration of the Cure Period.

 

Section 6.              TAX WITHHOLDING

 

Regardless of any action the Company or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
that the Company and/or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of a VDI Award, including the grant and vesting of the
VDI Award, subsequent delivery of the Shares and/or (ii) do not commit to
structure the terms or any aspect of this grant of a VDI Award to reduce or
eliminate the Grantee’s liability for Tax-Related Items. The Grantee will pay
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold as a result of the Grantee’s
participation in the Plan or the Grantee’s receipt of a VDI Award that cannot be
satisfied by the means described below. Further, if the Grantee is subject to
tax in more than one jurisdiction, the Grantee acknowledges that the Company
and/or Employer (or former Employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the VDI Award payment if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items.

 

2

--------------------------------------------------------------------------------


 

Prior to the taxable or tax withholding event, as applicable, the Grantee will
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items.  In this
regard, the Grantee authorizes the Company or Employer to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding
from the VDI Award a number of Shares otherwise deliverable equal to the
Retained Share Amount, as defined below and/or (2) withholding from the
Grantee’s wages or other cash compensation paid by the Company and/or Employer. 
The “Retained Share Amount” means a number of Shares equal to the quotient of
the minimum statutory tax withholding obligation of the Company triggered by the
VDI Award payment on the relevant date, divided by the fair market value of one
Share on the relevant date or as otherwise provided in the Plan.  If the
obligation for Tax-Related Items is satisfied by withholding a number of Shares
as described herein, the Grantee understands that he or she will be deemed to
have been issued the full number of Shares, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of the settlement of the VDI Award.

 

Grantee acknowledges and understands that Grantee should consult a tax advisor
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

Section 7.              SEVERABILITY

 

In the event that one or more of the provisions of this Agreement are
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof will continue to be valid and fully
enforceable.

 

Section 8.              DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE
COMPANY AND ITS SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE
UNDERSTANDS THAT THE COMPANY, ITS SUBSIDIARIES AND THE EMPLOYER HOLD CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME,
HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE
NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY
SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT SHARES, IF ANY, ACQUIRED
UNDER THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 9.              ACKNOWLEDGMENT AND WAIVER

 

The Grantee acknowledges and agrees that:

 

(a)                     the Plan is established voluntarily by the Company, it
is discretionary in nature and may be modified, amended, suspended or terminated
by the Company at any time unless otherwise provided in the Plan or this
Agreement;

 

(b)                     the grant of VDI Awards is voluntary and occasional and
does not create any contractual or other right to receive future grants of VDI
Awards, or benefits in lieu of VDI Awards, even if VDI Awards have been granted
repeatedly in the past;

 

3

--------------------------------------------------------------------------------


 

(c)                      all decisions with respect to future awards, if any,
will be at the sole discretion of the Company;

 

(d)                     the Grantee’s participation in the Plan will not create
a right to further employment with Employer and will not interfere with the
ability of Employer to terminate the Grantee’s employment relationship and it is
expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law;

 

(e)                      the Grantee is participating voluntarily in the Plan;

 

(f)                       VDI Awards and resulting benefits are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and are outside the scope of the
Grantee’s employment contract, if any;

 

(g)                      VDI Awards and resulting benefits are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;

 

(h)                     in the event that the Grantee is not an employee of the
Company, this VDI Award will not be interpreted to form an employment contract
or relationship with the Company, and furthermore, this VDI Award will not be
interpreted to form an employment contract with the Employer or any subsidiary
of the Company; and

 

(i)                         in consideration of this VDI Award, no claim or
entitlement to compensation or damages will arise from termination of this grant
or diminution in value of this VDI Award resulting from termination of the
Grantee’s employment by the Company or the Employer (for any reason whatsoever)
and the Grantee irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, the Grantee will be deemed irrevocably to have waived
any entitlement to pursue such claim.

 

Section 10.            CONFIDENTIALITY

 

This VDI Award is conditioned upon Grantee not disclosing this Agreement to
anyone other than Grantee’s spouse, confidential financial advisors, senior
management of the Company or members of the Company’s Law, Tax, Human Resources,
and Compensation departments.  If unauthorized disclosure is made to any other
person, this VDI Award will be forfeited.

 

Section 11.            GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms and conditions of the Agreement applicable
to Grantees residing outside the United States.  In addition, Appendix A also
contains information and notices regarding exchange control and certain other
issues of which the Grantee should be aware that may arise as a result of
participation in the Plan.  Appendix B contains additional terms in compliance
with Section 409A of the United States Internal Revenue Code.

 

Section 12.            ENFORCEMENT

 

This Agreement will be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 13.                                   EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement.  If you have not electronically signed
this Agreement within two (2) months, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue any payment to you under this
Agreement.  In addition, by signing this Agreement, you acknowledge and agree
that your prior VDI awards, if any, are amended to include the 409A provisions
that are part of this Agreement in Appendix B.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

FLUOR CORPORATION

 

 

 

By:

 

 

David T. Seaton

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

FLUOR CORPORATION
VDI AWARDS FOR NON-U.S. GRANTEES

UNDER THE AMENDED & RESTATED 2008 EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

TERMS AND CONDITIONS

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to you if you are a resident in one
of the countries listed below.  Capitalized terms used but not defined herein
will have the same meanings assigned to them in the Plan and the Agreement.

 

NOTIFICATIONS

 

This Appendix A also includes information regarding exchange control and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of [DATE].  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix A as the only
source of information relating to the consequences of your participation in the
Plan because such information may be out-of-date when your VDI Awards vest.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You are therefore advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working, the information contained herein may not apply to
you.

 

GRANT-SPECIFIC LANGUAGE

 

Below please find country specific language that applies to Australia, Canada,
Chile, Germany, the Netherlands, Russia, South Africa, Spain and the United
Kingdom.

 

AUSTRALIA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report.  If there
is no Australian bank involved in the transfer, Grantee will be required to file
the report.

 

CANADA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Language Consent

 

The following provision applies to residents of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

6

--------------------------------------------------------------------------------


 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

There are no country-specific notifications.

 

CHILE

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Securities Law Information.  Neither the Company, the award, nor any Company
shares acquired under the Plan are registered with the Chilean Registry of
Securities or are under the control of the Chilean Superintendence of
Securities.

 

Exchange Control Information.  If exchange control reporting is required , you
will be responsible for filing the report with the Central Bank of Chile.  In
addition, you must also file a report with the Central Bank if, in a given year,
you have kept investments, deposits, or credits abroad in an amount that exceeds
US$5,000,000.

 

Tax Information.  Registration of your investment in Company shares with the
Chilean Internal Revenue Service may result in more favorable tax treatment. 
Please consult your tax advisor for additional details.

 

GERMANY

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of EUR12,500 must
be reported monthly to the German Federal Bank.  If Grantee uses a German bank
to transfer a cross-border payment in excess of EUR12,500, the bank will file
the report for you.

 

THE NETHERLANDS

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

There are no country-specific provisions.

 

RUSSIA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Grantee understands that Grantee is solely liable for all applicable Russian
exchange control requirements (including repatriation requirements applicable to
the proceeds from the sale of Shares).

 

7

--------------------------------------------------------------------------------


 

SOUTH AFRICA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  To participate in the Plan, Grantee understands
that Grantee must comply with exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.

 

For VDI Awards, because no transfer of funds from South Africa is required, no
filing or reporting requirements should apply when the VDI Awards, if any, are
granted or upon settlement of the VDI Awards (in Shares).

 

Because the Exchange Control Regulations change frequently and without notice,
Grantee understands that Grantee should consult a legal advisor to ensure
compliance with current regulations.  Grantee understands that it is Grantee’s
responsibility to comply with South African exchange control laws, and neither
the Company nor Grantee’s Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

 

SPAIN

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

No Special Employment or Similar Rights.  Grantee understands that the Company
has unilaterally, gratuitously, and discretionally decided to distribute VDI
Awards under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world.  The decision is a temporary decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its subsidiaries presently
or in the future, other than as specifically set forth in the Plan and the terms
and conditions of Grantee’s VDI Award.  Consequently, Grantee understands that
any grant is given on the assumption and condition that it will not become a
part of any employment contract (either with the Company or any of its
subsidiaries) and will not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. 
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever will arise from any gratuitous and discretionary grant. 
In addition, Grantee understands that this grant would not be made but for the
assumptions and conditions referred to above; thus, Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of awards will
be null and void and the Plan will not have any effect whatsoever.

 

Further, the VDI Award provides a conditional right to Shares and may be
forfeited or affected by Grantee’s termination of employment, as set forth in
the Agreement.  For avoidance of doubt, Grantee’s rights, if any, to the VDI
Awards upon termination of employment will be determined as set forth in the
Agreement, including, without limitation, where (i) Grantee is considered to be
unfairly dismissed without good cause; (ii) Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(iii) Grantee terminates service due to a change location, duties or any other
employment or contractual condition; or (iv) Grantee terminates service due to
the Company’s or any of its subsidiaries’ unilateral breach of contract.

 

Securities Law Notice.  The VDI Awards granted under the Plan do not qualify as
securities under Spanish regulations.  By the grant of VDI Awards, no “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in Spanish territory.  The present document and any other document
relating to the offer of VDI Awards under the Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and it does not constitute a public offering prospectus.

 

Reporting Requirements.  Grantee is responsible for complying with all reporting
requirements applicable to the awards and the underlying Shares, if any.

 

8

--------------------------------------------------------------------------------


 

UNITED KINGDOM

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

There are no country-specific notifications.

 

9

--------------------------------------------------------------------------------


 

APPENDIX B

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)           It is intended that the provisions of this Agreement comply with
Section 409A of the U.S. Internal Revenue Code (“Section 409A”), and all
provisions of this Agreement will be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit under this
Agreement may not be reduced by, or offset against, any amount owing by Grantee
to the Company or any of its subsidiaries.

 

(c)           If, at the time of Grantee’s separation from service (within the
meaning of Section 409A), (i) Grantee is a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company will make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company will not pay
such amount on the otherwise scheduled payment date pursuant to Section 4 of
this Agreement but will instead pay it, without interest, on the first business
day after such six-month period or, if earlier, upon the Grantee’s death.

 

(d)           Notwithstanding anything to the contrary contained herein, for the
purpose of this Agreement, (i) if the VDI Award has not previously been
forfeited, the VDI Award will vest on a Disability, which means that the Grantee
is considered disabled in accordance with U.S. Treasury Regulations section
1.409A-3(i)(4), determined as if all permissible provisions of such regulation
were in effect, and (ii) a Change in Control of the Company is considered to
have occurred with respect to the Grantee upon the occurrence with respect to
the Grantee of a change in the ownership or effective control of the Company or
a change in the ownership of a substantial portion of the assets of the Company,
as determined in accordance with U.S. Treasury Regulations section
1.409A-3(i)(5).

 

(e)           Notwithstanding any provision of this Agreement to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this
Agreement as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A.  In any case, Grantee will be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Grantee or for Grantee’s account in connection with this Agreement
(including, without limitation, any taxes and penalties under Section 409A), and
neither the Company nor any of its subsidiaries will have any obligation to
indemnify or otherwise hold Grantee harmless from any or all of such taxes or
penalties.

 

10

--------------------------------------------------------------------------------